DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoshita (US 20060153674) in view of Giichi (JP 2008002310).
Regarding claim 1, Kamoshita discloses A blower, being portable (Figure 1 shows a portable blower), comprising: a drive source (Par. 0022, item 40) that causes a blower fan to rotate (Par. 0022 and Figure 2, item 25); a housing that accommodates the drive source (Figure 1 and Par. 0022, item 21) and includes a handle portion formed thereon (Figure 1, item 14); a volute chamber that accommodates the blower fan (Figure 2, item 23); a suction opening that is formed in a wall surface of the volute chamber (Figure 2, item 22); and a fan guard that is attached to the outside of the suction opening (Figure 2, item 30), arranged substantially concentrically with an axial direction of the blower fan (Figure 2, item 30 shows that the cover is concentric with the fan), multiple first air holes, and multiple second air holes (Figure 1 item 32 shows a collection of first holes and Figure 2 item 33 shows a second collection of holes), the fan guard is arranged on an outermost side when viewed from the volute chamber to face an operator during an operation (depending on if the user is left or right handed, the guard is capable of facing the user during operation) in a state where the multiple first air holes are blocked, external air flows to the blower fan through the multiple second air holes (as both holes are capable of allowing air to flow through them they meet this limitation). However, Kamoshita does not explicitly disclose a concave portion of the guard recessed from the outside toward the side of the suction opening or the first air holes being inside the concave portion and the second holes being outside the concave portion.
Kamoshita and Giichi are analogous prior art because both describe portable blowers with air intake covers. Giichi teaches a fan guard (Figure 2, item 13) with a concave portion that is recessed from the outside towards the side of the suction opening (Figure 2 item 28 shows a concave portion of the fan guard) multiple first air holes are formed inside the concave portion (Figure 3, item 30 shows multiple holes with some located on the concave section) and multiple second air holes formed outside the concave portion (Figure 2, item 35 shows holes outside the concave portion and Figure 3 shows that some of the holes on closer to the edge of the guard are on a flat portion of the guard, meaning they are outside of the concave portion). Paragraphs 0034 and 0035 of Giichi describe that the design of the fan guard system helps to reduce noise of the blower system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fan guard of Kamoshita with the guard of 
Regarding claim 2, Kamoshita in view of Giichi teaches the claimed invention except for explicitly teaching that the total area of the first air holes is less than the total area of the second air holes. Giichi appears to show that the holes on the side of the guard are larger than the holes 30 on top of the guard and because a reasonable number of the holes 30 are not in the concave portion and are then part of the second set of holes it would appear that the total are would be greater. However, the figures provided are not to scale and the measurements and numbers of holes are not specifically discussed so it is not explicitly taught by Kamoshita in view of Giichi.
It would have been an obvious matter of design choice to have the total area of the first holes be less than the total area of the second holes, since such a modification would have involved a mere change in the size of a component (in this case, the size of the holes).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Kamoshita in view of Giichi teaches the multiple first air holes in the first opening region are formed to include openings that are obliquely formed relative to the axial direction such that wind blows in a radial direction (Giichi Figure 3 shows that the holes 30 in the concave portion would be angled in the axial direction, providing a radial direction to the fluid flowing through them).
Regarding claim 4, Kamoshita in view of Giichi teaches the second opening region is integrally formed with the fan guard or is provided on a side of a separate member (Giichi Figure 3 shows that the second openings are an intergral part of the fan guard).
Regarding claim 5, Kamoshita in view of Giichi teaches the blower fan is of a centrifugal type (Kamoshita Figure 2 shows the fan 25 being a centrifugal fan), and an outer edge position of the first opening region is positioned further outward than an outer edge position of the suction opening in the radial direction when viewed in a direction perpendicular to the axial direction of the blower fan (Kamoshita Figure 2 shows that the outer edge of the suction opening 22 is radially inner the outer edge of the guard 30 when viewed in a direction perpendicular to the axial direction (the cross-section of Figure 2 is in a plane perpendicular to the axial direction)).
Regarding claim 6, Kamoshita in view of Giichi teaches the multiple first air holes in the first opening region are arranged such that the positions thereof in the axial direction deviate in a gradual or stepwise manner toward an axial line of the blower fan from the side of the outer edge, and the multiple first air holes in an inner circumferential portion close to the axial line are arranged to be closer to the blower fan than the multiple first air holes in an outer circumferential portion away from the axial line. Giichi Figure 3 shows that the holes at the center of the concave portion (and at the axial line) are closest to the blower fan and as the holes progress away from the axial line they gradually deviate from that point.
Regarding claim 7, Kamoshita in view of Giichi teaches that the first air holes are an oval (Giichi paragraph 0025 describes that the holes 30 can be an ellipse, meaning they can be oval shaped). However, Kamoshita in view of Giichi does not explicitly teach that the oval extends in a long length in the radial direction or that the first air holes are arranged such that the positions on the inner and outer circumferential side of the oval in the axial direction differs from each other. It would have been an obvious matter of design choice to provide the orientation of the holes since the applicant has not disclosed that that specific orientation of holes solves any 
Regarding claim 9, Kamoshita in view of Giichi teaches that the total area of the multiple first air holes in the first opening region is smaller than an area of the suction opening. Giichi Figure 2 shows that the area of the concave portion of the guard is smaller than the area of the intake opening and Figure 3 shows that the holes do not take up the entire area of the concave portion. This means that the combined area of the holes in the concave portion (which is the first air holes) is less than the total area of the intake opening.
Regarding claim 10, Kamoshita in view of Giichi teaches that the concave portion is formed into a cone shape that has a smooth inclination. Giichi Figure 2 shows that the concave portion has a cone shape with a smooth inclination.
Regarding claim 11, Kamoshita discloses A blower, being portable (Figure 1 shows a portable blower), comprising: a drive source (Par. 0022, item 40) that causes a blower fan to rotate (Par. 0022 and Figure 2, item 25); a housing that accommodates the drive source (Figure 1 and Par. 0022, item 21) and includes a handle portion formed at an upper portion thereof (Figure 1, item 14); a volute chamber that is provided in the housing and accommodates the blower fan (Figure 2, item 23); a suction opening that is provided in a wall surface of the volute chamber (Figure 2, item 22); and a fan guard that is attached to a side surface of the housing and disposed outside the suction opening (Figure 2, item 30) the fan guard is arranged on an outermost side when viewed from the volute chamber to face an operator during an operation (depending on if the user is left or right handed, the guard is capable of facing the user during operation) in a state where the multiple first air holes are blocked, external air flows to the blower fan through the multiple second air holes (as both holes are capable of allowing air to flow through them they meet this limitation). However, Kamoshita does not explicitly disclose a recessed region that faces the suction opening in the fan guard is formed to be recessed from the outside toward the inside in a suctioning direction, multiple first air holes are arranged at positions that are different in the suctioning direction in the recessed region, and multiple second air holes are arranged outside the recessed region.
Kamoshita and Giichi are analogous prior art because both describe portable blowers with air intake covers. Giichi teaches a fan guard (Figure 2, item 13) with a recessed region that is recessed from the outside towards the inside in a suctioning direction (Figure 2 item 28 shows a recessed region of the fan guard) multiple first air holes are arranged at positions that are different in the suctioning direction in the recessed region (Figure 3, item 30 shows multiple holes with some located on the recessed region that would be arranged at positions that are different in the suctioning direction) and multiple second air holes formed outside the recessed region (Figure 2, item 35 shows holes outside the recessed region and Figure 3 shows that some of the holes on closer to the edge of the guard are on a flat portion of the guard, meaning they are outside of the recessed region). Paragraphs 0034 and 0035 of Giichi describe that the design of the fan guard system helps to reduce noise of the blower system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fan guard of Kamoshita with the guard of Giichi because the guard of Giichi helps reduce noise of the blower system (Giichi Paragraphs 0034 and 0035).
Regarding claim 12, Kamoshita in view of Giichi teach a first opening region that has the multiple first air holes formed in the recessed region in the fan guard is provided (Figure 3 shows the recessed portion has holes located in it, which is the first opening region) and a second opening region that has the multiple second air holes is arranged on an outer circumferential side of the first opening region (Figure 2, item 35 shows the second cooling holes being located on a circumferential side of the first opening region).

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive. The amendments made to claims 8 and 13 are sufficient to overcome the 112 rejections previously presented. Those claims are now listed below as allowable subject matter. Regarding the 103 rejections, the applicant argues that because the holes of Giichi are designed to muffle sound they would not have been obvious to use in the structure of Kamoshita to allow air to flow through them. The applicant further argues that the combination would not be made without also including the back padding. Neither of these arguments are found to be convincing. Giichi specifically describes that the holes themselves help to decrease sound from the system, meaning that the back padding is not required to show the benefit described. Giichi further describes that the air flows into and out of the holes 30 which helps prevent generation of noise (there is no mention of the pad in this discussion), which shows that these holes can act as airflow holes and effectively provide the benefit described without forcing the inclusion of the pad (Par. 0035).

Allowable Subject Matter
Claims 14-15 are allowed.
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8 and 13, the references previously provided did not show or describe the ratio required for the total area of the first holes in the inner circumferential portion or ratio of the total area of the second holes in the outer circumferential portion. This limitation is significantly more specific than the shaping or size of the holes, as it requires a difference in orientation between the inner and outer portions. Further, a design choice rejection would not be proper as the applicant specifically describes the benefit of this certain design of holes (specification paragraph 0009). The previously provided prior art does not show the limitations required and there was no other prior art found that showed these limitations. 
The following is an examiner’s statement of reasons for allowance: Regarding claims 14 and 15, no description was found that provided specific dimensions for the concave region provided by the previously presented prior art. No reason was found either for varying the diameter of the concave portion vs the diameter of the non-concave portion. A design choice rejection for this would be improper, as specific benefits for the sizing and shaping of the concave portion are provided by the specification (Par. 0026). No other art was found that provided the limitations required along with the sizing requirements for the concave portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	1/13/2022